Citation Nr: 0843955	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  04-34 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected cervical strain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
(previously lumbar strain), effective July 17, 2003, 
currently staged at 20 percent disabling from March 21, 2008.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected flat feet.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs' (VA), Regional Office (RO), 
in Montgomery, Alabama, that denied the benefits sought on 
appeal.
			
In September 2007 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The Board refers the issue of entitlement to service 
connection for lung cancer to the RO for any appropriate 
development.  The veteran's lung cancer is thoroughly 
documented in the medical evidence, and his Armed Forces Of 
The United States Report Of Transfer Or Discharge (DD Form 
214) of record shows he was on active duty during the Vietnam 
Era.  It should be determined whether or not he actually 
served in Vietnam and is thus eligible for consideration for 
this condition under 38 C.F.R. §§ 3.307(a)(6) and 3.309(e). 


FINDINGS OF FACT

1.  The veteran's cervical strain is not manifested by a 
moderate limitation of motion of the cervical spine, or by 
forward flexion greater than 15 degrees but not greater than 
30 degrees, a combined range of motion not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.

2.  Prior to March 21, 2008, there is no evidence documenting 
that the veteran's lumbar strain was manifested by a 
lumbosacral strain with muscle spasm on extreme forward 
bending or the loss of lateral spine motion, unilateral, in 
standing position, or by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

3.  Since March 21, 2008, the veteran's lumbar strain has not 
been manifested by a severe limitation of motion of the 
lumbar spine with symptoms such as a severe listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending, a loss of 
lateral motion, or narrowing or irregularity of the joint 
space, or by flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

4.  The veteran's flat feet cannot be described as "severe" 
and there is no objective evidence of a marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, or 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for the veteran's cervical strain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5290 (regulations 
effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2007).

2.  Prior to March 21, 2008, the criteria for a disability 
rating in excess of 10 percent for the veteran's degenerative 
joint disease (previously lumbar strain) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (regulations 
effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2008).

3.  Since March 21, 2008, the criteria for a disability 
rating in excess of 20 percent for the veteran's degenerative 
joint disease (previously lumbar strain) have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (regulations 
effective September 23, 2002), General Rating Formula for 
Diseases and Injuries of the Spine (2008).

4.  The criteria for a disability rating in excess of 10 
percent for the veteran's flat feet are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5276 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his cervical spine 
disability, his lumbar spine disability, and his flat feet.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board notes that although there are five 
volumes of evidence associated with this matter, there is 
very little evidence available with which to rate the veteran 
for his disabilities on appeal.  Nearly all of the records 
comprising the five volumes are VA treatment notes that 
pertain to the veteran's lung cancer treatment.  As described 
in further detail below, the Board has carefully and 
thoroughly reviewed all of the medical evidence of record, 
but finds that the only evidence containing information 
sufficient for rating the disabilities on appeal are the VA 
examination reports of record.  The VA outpatient treatment 
notes of record are simply devoid of pertinent information 
with which to rate his flat feet and back disabilities.

Cervical Spine Disability

The Board observes that the veteran expressed disagreement 
with initial disability rating assigned in the December 2003 
RO decision granting him service connection for his cervical 
spine disability.  As such, the veteran has appealed the 
initial disability rating assigned and the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003.  66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

The veteran's claim was filed in July 2003.  As such, both 
the current version of the rating schedule, effective 
September 26, 2003, and the prior version of the rating 
schedule, effective September 23, 2002, apply to the 
veteran's claim.  However, the evidence does not reveal that 
the veteran is entitled to a rating in excess of 10 percent 
under either version of the rating schedule.  

Taking the former version of the rating schedule first, the 
veteran was rated under this schedule via Diagnostic Code 
5290 for a "slight" limitation of motion of the cervical 
spine.  Under this diagnostic code provision, the next higher 
rating of 20 percent is warranted only where the evidence 
supports a "moderate" limitation of motion of the cervical 
spine.  The Board does not find this to be the case here.  At 
the March 2008 VA examination, flexion was to 40 degrees, 
extension was to 40 degrees, right lateral flexion was to 20 
degrees, left lateral flexion was to 20 degrees, right 
lateral rotation was to 45 degrees, and left lateral rotation 
was to 45 degrees.  For VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  See, 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  While the veteran displayed a deficient 
range of motion in lateral flexion and rotation, his range of 
motion in forward flexion and in extension was nearly normal.  
The Board cannot find that overall, this characterizes a 
"moderate" limitation of motion of the cervical spine. 

The Board has also considered the application of other 
potentially applicable diagnostic code provisions under the 
prior criteria of the rating schedule to determine whether a 
rating in excess of 10 percent is possible.  Taking the 
diagnostic code provisions in numerical order, Diagnostic 
Code 5285 is not applicable because there is no evidence of a 
vertebral fracture.  A magnetic resonance imaging (MRI) study 
conducted in conjunction with the March 2008 VA examination 
revealed only degenerative joint disease changes.  Diagnostic 
Codes 5286 and 5287 do not apply to the veteran's claim 
because the veteran does not have ankylosis.  The March 2008 
VA examiner explicitly found there was no ankylosis of either 
the cervical or lumbar spine.  Diagnostic Codes 5288, 5289, 
5291, and 5292 do not apply because they apply to portions of 
the spine not pertinent to this disability.  

Diagnostic Code 5293, the code for intervertebral disc 
syndrome does not apply because there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic Code 5293 additionally allows for separate 
neurological ratings, but the evidence here is against the 
award of a separate rating for any neurological associated 
with the veteran's cervical spine disability.  At the March 
2008 VA examination, the veteran's sensory exam was normal.  
His reflexes were also normal.  There was no muscle atrophy, 
his muscle tone was normal, and his motor exam was normal.  
He denied a history of neurological symptomatology associated 
with his cervical spine disability.  There is no evidence to 
the contrary of this in the claims file.  As such, Diagnostic 
Code 5293 also cannot provide a basis for an increased rating 
under the old regulations.

Diagnostic Code 5294 pertaining to sacro-iliac injury and 
weakness has not been shown by the medical evidence, and 
Diagnostic Code 5295 applies to a portion of the spine not 
pertinent to this disability.  As such, the veteran is not 
entitled to a rating in excess of 10 percent under the prior 
version of the rating schedule.

Under the current version of the rating criteria, 20 percent 
disability rating is warranted where forward flexion greater 
than 15 degrees but not greater than 30 degrees, a combined 
range of motion not greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  Here, the veteran's range of motion 
measurements discussed above do not support a higher rating 
under the current version of the rating schedule.  Forward 
flexion was to 40 degrees at the March 2008 VA examination 
and his combined range of motion was 205 degrees.  Further, 
the examiner explicitly found there was no muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for an abnormal gait or an abnormal spinal 
contour.  The current version of the rating schedule also 
allows a rating of 20 percent where there is intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  Again, as discussed above, there have been 
no documentations of incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a physician.  
Additionally, the current regulations allow for separate 
neurological evaluations, but again, the evidence does not 
support this.

For all of these reasons a rating in excess of 10 percent is 
not warranted under either the former or the current version 
of the rating criteria.  In reaching this conclusions, the 
Board has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant contends 
his disability is essentially manifested by pain.  While the 
March 2008 VA examiner noted pain on motion throughout each 
range of motion parameter and on repetitive use, he found 
there was no additional loss of motion on repetitive use, and 
did not make any findings as to the exact degree by which the 
veteran's ranges of motion were limited by pain.  

Additionally, the Board has considered the statements of the 
veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in 
evaluating a claim for an increased schedular rating, VA must 
only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  
To the extent that the veteran argues or suggests that the 
clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not 
competent to make such an assertion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

Accordingly, the Board finds that the 10 percent assigned 
adequately compensates the veteran for the level of 
impairment caused by his cervical spine disability.

Lumbar Spine Disability

At the outset, the Board observes that the veteran expressed 
disagreement with the initial disability rating assigned by 
the RO in the December 2003 decision granting him service 
connection for his lumbar spine disorder.  As such, the 
veteran has appealed the initial evaluation assigned and the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present.  See Fenderson, 12 Vet. App. at 119.

The Board notes that during the pendency of this appeal, by 
rating action of the RO dated in April 2008, the veteran's 
disability rating was re-classified as degenerative joint 
disease (previously lumbar strain) and was increased from 10 
percent to 20 percent, effective March 21, 2008.  
Accordingly, the possibility of an increased disability 
rating for veteran's lumbar spine disability will be assessed 
both prior to and as of this date.

Prior to March 21, 2008

Unfortunately, there is no evidence with which to rate the 
veteran for his disability during this portion of the appeal 
period.  As noted above, and as discussed by the Board in the 
September 2007 remand, there is no VA examination of record 
prior to March 2008 that contains information sufficient for 
rating the veteran's spine disabilities.  Two VA examinations 
were conducted in October 2003, but the first pertains only 
to the veteran's hands and feet, and the second pertains to 
his hands, feet, and skin.  With the exception of a December 
2003 MRI of the lumbar spine, VA treatment notes are 
completely devoid of sufficient rating information as well.  
There is simply absolutely no evidence documenting the 
veteran's range of motion, muscle spasms, or any other 
pertinent symptomatology sufficient for rating this 
disability prior to March 21, 2008 in the medical record.  
For VA rating purposes, the December 2003 MRI report provides 
essentially no information pertinent to the Diagnostic Codes, 
other than that no fractures were identified (Diagnostic Code 
5285 under the prior code).  While the veteran's intermittent 
complaints of back pain appear in treatment notes, this is 
not enough to rate the disability.  As discussed in further 
detail below, in September 2003 and October 2007 the veteran 
was advised of what medical evidence is necessary to support 
his claim, what information would be obtained by VA, and what 
information he should provide.  He has been given the 
opportunity to produce or identify all pertinent evidence.  
VA, in turn, has obtained all VA treatment records available, 
resulting in five volumes of evidence for this matter.  
Unfortunately, however, the medical record is simply 
insufficient for the Board to determine whether a higher 
rating is warranted for this portion of the appeal period.  
It is unclear how the veteran was originally awarded a rating 
of 10 percent in light of this, however, the propriety of 
this rating is not the issue before the Board.

Since March 21, 2008

As noted above, the veteran's claim for an increased 
disability rating was filed in July 2003.  As such, both the 
current version of the rating schedule, effective September 
26, 2003, and the prior version of the rating schedule, 
effective September 23, 2002, apply to the veteran's claim.  
Also as noted, in an April 2008 rating decision, the 
veteran's rating was increased to 20 percent, effective March 
21, 2008.  However, the evidence does not reveal that the 
veteran is entitled to a rating in excess of this under 
either version of the rating schedule since that time.  

Taking the former version of the rating schedule first, the 
veteran was rated under this schedule via Diagnostic Code 
5295 for limitation of motion of the lumbar spine.  Under 
this diagnostic code provision, a higher rating of 40 percent 
is warranted only where the lumbosacral strain can be 
characterized as "severe," with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, a 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The evidence 
here does not support such a rating.  At a VA examination of 
March 21, 2008, flexion was to 45 degrees, extension was to 
20 degrees, right and left lateral flexion were to 25 
degrees, and right and left lateral rotation were to 30 
degrees.  Normal forward flexion of the thoracolumbar spine 
is to 90 degrees, extension is to 30 degrees, left and right 
lateral flexion are to 30 degrees, and left and right lateral 
rotation are to 30 degrees.  See, 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).  Despite the impairment in forward flexion, the Board 
cannot find this constitutes a "severe" lumbosacral strain 
with a loss of lateral motion.  Aside from forward flexion, 
the other range of motion parameters are nearly normal.  
There was no evidence of any listing of the spine, or a 
positive Goldthwaite's sign.  There were no findings of 
abnormal mobility on forced motion.  For all of these 
reasons, a higher rating is not warranted under Diagnostic 
Code  5295 under the prior version of the rating schedule.

The Board has also considered the application of other 
potentially applicable diagnostic code provisions under the 
prior version of the rating schedule to determine whether a 
rating in excess of 20 percent is possible.  Taking the 
diagnostic code provisions in numerical order, Diagnostic 
Code 5285 is not applicable because there is no evidence of a 
vertebral fracture.  An MRI taken in conjunction with the 
March 2008 VA examination revealed no fractures.  Diagnostic 
Code 5286 does not apply to the veteran's claim the examiner 
specifically found there was no ankylosis of either the 
cervical or lumbar spine.  Diagnostic Codes 5287-5288 do not 
apply because they apply to portions of the spine not 
pertinent to this disability.  Diagnostic Code 5289 does not 
apply because, again, there is no ankylosis of the lumbar 
spine.  Diagnostic Codes 5290-5291 apply to portions of the 
spine not pertinent to this disability.  

Under Diagnostic Code 5292, a 40 percent evaluation is 
warranted where the limitation of motion can be characterized 
as "severe."  This is not the case here.  As noted above, 
normal forward flexion of the thoracolumbar spine is to 90 
degrees, extension is to 30 degrees, left and right lateral 
flexion are to 30 degrees, and left and right lateral 
rotation are to 30 degrees.  See, 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2).  Given the ranges of motion documented at the March 2008 
VA examination, the veteran's back disability cannot be 
characterized as "severe," and Diagnostic Code 5292 cannot 
provide the basis for an increase.   

Diagnostic Code 5293, which provides the rating criteria for 
intervertebral disc syndrome, does not apply because there 
has been no documentation of incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Diagnostic code 5293 additionally allows for 
separate neurological ratings, but the evidence here does not 
support the existence of any neurological abnormalities 
associated with the veteran's lumbar spine disability.  At 
the March 2008 VA examination, the veteran's sensory exam was 
normal.  His reflexes were also normal.  There was no muscle 
atrophy, his muscle tone was normal, and his motor exam was 
normal.  He denied a history of neurological symptomatology 
associated with his lumber spine disability.  There is no 
evidence to the contrary of this in the claims file.  As 
such, Diagnostic Code 5293 also cannot provide a basis for an 
increased rating under the prior regulations.

As for the potential applicability of Diagnostic Code 5294, 
the Board finds the criteria therein are not met by the 
medical evidence of record as it has not been shown that the 
veteran has a sacro-iliac injury with weakness.  As such, it 
has not been shown that since March 21, 2008 the veteran is 
entitled a rating in excess of 20 percent under the prior 
version of the rating schedule.

Under the current version of the rating criteria, 40 percent 
disability rating is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  Measurements of the veteran's range of 
motion are listed above.  As noted above, at the March 2008 
VA examination, flexion was to 45 degrees, and the examiner 
specifically found there was no ankylosis of either the 
cervical or lumbar spine.  The current version of the rating 
schedule also allows a rating of 40 percent where there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Again, there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Additionally, the current regulations allow for separate 
neurological evaluations, but for the reasons described 
above, the evidence does not support this.

For all of these reasons, since March 21, 2008, a disability 
rating in excess of 20 percent is not warranted under either 
the former or the current version of the rating criteria.  In 
reaching this conclusion, the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 8 
Vet. App. at 202, regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  While the March 2008 VA examiner noted 
pain on motion throughout each range of motion parameter and 
on repetitive use, he found there was no additional loss of 
motion on repetitive use, and did not make any findings as to 
the exact degree by which the veteran's ranges of motion were 
limited by pain.  

As to the veteran's statements that his current symptoms are 
greater than currently reflected by the assigned disability 
rating, as noted above, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  See Layno, 6 Vet. App. at 
470; Massey, 7 Vet. App. at 208.  To the extent that the 
veteran argues or suggests that the clinical data supports an 
increased disability rating or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the 20 percent disability 
rating assigned since March 21, 2008 adequately compensates 
the veteran for the level of impairment caused by his lumbar 
spine disability.

Flat Feet

At the outset, the Board observes that an unappealed rating 
decision of June 1998 granted service connection for the 
veteran's flat feet and assigned a 10 percent rating.  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  See Francisco, 
7 Vet. App. at 55.

The veteran has been assigned the 10 percent evaluation for 
his bilateral pes planus pursuant to Diagnostic Code 5276.  
Under this diagnostic code provision, the next higher 
disability rating of 30 percent rating applies where the 
evidence shows severe acquired bilateral flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities. 
 
The Board does not find that a higher rating is justified.  
There is no evidence of a marked deformity.  At the VA 
examination of March 2008, the examiner found no pronation of 
either foot.  In October 2003 two VA examinations were 
conducted.  In the first, the VA examiner noted no marked 
deformities and described the veteran's bilateral pes planus 
as "mild."  The second VA examiner similarly noted no 
marked deformities and found no bony abnormalities of the 
veteran's feet.  There is also insufficient evidence of pain 
on manipulation of the feet.  The March 2008 VA examiner 
found no objective evidence of tenderness or pain on 
manipulation of either foot.  One October 2003 VA examiner 
noted slight tenderness of the feet and the other made no 
such findings.  There is no evidence of swelling on use.  
Both the March 2008 VA examiner and one of the October 2003 
VA examiners affirmatively found no objective evidence of 
swelling.  None of the VA examination reports contain any 
findings as to callosities.
 
Based on the foregoing, the evidence does not support a 
higher rating for the veteran's flat feet.  Although one of 
the October 2003 VA examiners did find pain on manipulation, 
this isolated finding does not itself justify a higher 
evaluation.  The Board has also considered whether any 
alternate diagnostic code provision affords the veteran a 
disability rating in excess of 10 percent for his bilateral 
pes planus.  However, as the March 2008 VA examiner 
determined the veteran does not have pes cavus, Diagnostic 
Code 5278, for pes cavus, is inapplicable.  As there is no 
demonstration of malunion or nonunion of the metatarsal 
bones, Diagnostic Code 5283 does not apply.  Diagnostic Code 
5284 affords a 20 percent evaluation for moderately severe 
injuries of the foot.  However, based on the competent 
evidence as previously discussed, the veteran's pes planus 
disability is not found to more nearly approximate a 20 
percent evaluation under Diagnostic Code 5284. 
 
For the foregoing reasons, a disability rating in excess of 
10 percent for the veteran's pes planus is not warranted 
here.  In reaching this conclusion, the Board has considered 
all applicable statutory and regulatory provisions to include 
38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, 
8 Vet. App. at 202, regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  However, the March 2008 VA examiner 
found no objective evidence of painful motion, and no 
objective evidence of tenderness, instability, or weakness of 
either foot.  The first October 2003 VA examiner found a mild 
to moderate loss of function, but diagnosed plantar fasciitis 
in conjunction with the pes plans and was not specific as to 
the degree of functional loss caused by pes planus alone.  
As to the veteran's statements that his current symptoms are 
greater than currently reflected by the assigned disability 
rating, as noted above, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  See Layno, 6 Vet. App. at 
470; Massey, 7 Vet. App. at 208.  To the extent that the 
veteran argues or suggests that the clinical data supports an 
increased disability rating or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu, 2 Vet. App. at 494.
Accordingly, the Board finds that the 10 percent disability 
rating assigned for the veteran's pes planus throughout the 
rating period on appeal appropriately reflects his level of 
disability and there is no basis for a higher rating.  
Extraschedular Consideration
The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected cervical spine disability, lumbar spine 
disability, and his flat feet have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 
Duty to Notify and to Assist
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September 2003 and October 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the October 2007 letter 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claims  be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 120 (2008), 
which pertains to increased rating claims such as the 
veteran's pes planus claim here.  See Francisco, 7 Vet. App. 
at 55.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the September 2003 
and October 2007 notice letters advise the veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the veteran's statements, including 
those made to VA examiners, about the effect of his pes 
planus on employment and on his daily life.  These statements 
indicate an awareness on the part of the veteran that 
information about such effects is necessary to substantiate a 
claim for a higher evaluation.  The Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  This showing of actual 
knowledge satisfies the first requirement of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  An increased rating for flat feet under the 
applicable diagnostic code may be shown simply by evidence of 
a noticeable worsening or increase in severity of the 
disability, and requires no specific test results or 
measurements.
        
As for the third element, the October 2007 notice letter 
contains discussion pursuant to Dingess, specifically 
informing the veteran that his disability may be rated from 
zero to 100 percent, and that the rating is based on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  This directly satisfies the third 
notification element of Vazquez-Flores.

As to the fourth element, the October 2007 notice letter also 
informs the veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  As 
such, these notice letters satisfy the fourth notification 
element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He was afforded the 
opportunity for a personal hearing.  He was afforded VA 
examinations in October 2003 and March 2008.  The Board does 
not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

An initial disability rating in excess of 10 percent for the 
service-connected cervical strain is denied. 

An initial disability rating in excess of 10 percent prior to 
March 21, 2008, and in excess of 20 percent, thereafter, for 
service-connected degenerative joint disease (previously 
lumbar strain) is denied. 

A disability rating in excess of 10 percent for the service-
connected flat feet is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


